Citation Nr: 0334464	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial 10 percent evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision that, 
among other things, granted service connection and assigned 
an initial 10 percent evaluation for PTSD, effective 
September 28, 2001.  The veteran filed a notice of 
disagreement with the assigned rating in June 2002.  The RO 
issued a statement of the case in September 2002.  The RO 
received the veteran's substantive appeal in November 2002.  

As the veteran has appealed the initial rating assigned 
following the grant of service connection for PTSD, the Board 
has characterized the claim on appeal in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


REMAND

On the veteran's VA Form 9, Appeal To Board Of Veterans' 
Appeals, the veteran requested a videoconference hearing 
before a Veterans Law Judge at the RO.  To date, the veteran 
has not been afforded the requested hearing, and there is no 
indication that the veteran has withdrawn his request or 
otherwise waived his right to a Board hearing; hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700 (2003). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
videoconference hearing in accordance 
with his November 2002 request.  Unless 
the veteran indicates (preferably, in a 
signed writing), that the requested 
hearing is no longer desired, the hearing 
should be held, and the claims file 
thereafter transferred to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).   



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



